EXAMINER'S AMENDMENT & REASONS FOR ALLOWANCE

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

(Currently Amended) A laundry treating appliance comprising: 
a treating chamber for holding clothes for treatment according to a cycle of operation; 
a treating chemistry dispenser forming a housing having a first chamber with a port and a deflector and fluidly coupled to the treating chamber; 
an air supply having an inlet and outlet fluidly coupled to the treating chamber; and 
a bath tub configured to retain a liquid bath and defined by a portion of the housing and a retaining wall in the treating chemistry dispenser, 
wherein the bath tub is configured such that a free surface of the liquid bath is level with an upper edge of the retaining wall and forms a gap with [[an]] a lower edge of the deflector; wherein when at least a portion of a liquid treating chemistry dispensed from the treating chemistry dispenser is retained in the liquid bath to form a liquid bath of treating chemistry and the air supplied from the treating chamber is exhausted through the port into the first chamber of the treating chemistry dispenser and impinged upon the deflector which deflects the exhausted air through the gap between the liquid bath and the deflector and towards the liquid bath of treating chemistry such that the exhausted air contacts the liquid bath of treating chemistry, 

3. (Currently Amended) The laundry treating appliance of claim 2, wherein the gap between the liquid bath and the lower edge of the deflector creates a pressure drop between the first and the second chamber that causes a velocity of the exhausting air flowing through the gap to be higher than a velocity of exhausting air flowing into the second chamber.

4. (Currently Amended) The laundry treating appliance of claim 2, wherein exhausted air enters the second chamber after lint is removed from the liquid bath.

8. (Currently Amended) The laundry treating appliance of claim 1, wherein the velocity of the exhausted air over the liquid bath is between 14 ft/s and 42 ft/s.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, JEON, SPINARDI, and VIERO, fail to teach or suggest the method of removing lint of claim 1 comprising, inter alia, a laundry treating appliance having a bath tub configured to retain a liquid bath and defined by a portion of the housing and a retaining wall in the treating chemistry dispenser, wherein the bath tub is configured such that a free surface of the liquid bath is level with an upper edge of the retaining wall and forms a gap with [[an]] a lower edge of the deflector; wherein when at least a portion of a liquid treating chemistry dispensed from the treating chemistry dispenser is retained in the liquid bath to form a liquid bath of treating chemistry and the air supplied from the treating chamber is exhausted through the port into the first chamber of the treating chemistry dispenser and impinged upon the deflector which deflects the exhausted air through the gap between the liquid bath and the deflector and towards the liquid bath of treating chemistry such that the exhausted air contacts the liquid bath of treating chemistry, the liquid bath removes lint contained within the exhausted air.
  The air can be deflected as claimed in the amended claims to achieve a flow of air over the bath of treating chemistry to induce the lint to be deposited in the bath (see specification as filed, paragraph [0047]), a benefit of lint trap is the ability for it to be perpetually self-cleaning.  By using the treating chemistry supplied by the dispenser, a sufficient amount of treating chemistry flushed into the lint filter during a laundry treating phase forms a bath that acts to remove lint from exhaust air traveling over the bath during a laundry drying phase. The lint is then contained in the bath and may be flushed out during subsequent laundry treating phases or a dedicated flush routine such that a user never has to manually remove the lint from the lint filter. See specification as filed, paragraph [0053].  For at least the foregoing reasons, claim 1 (and claims dependent thereon) are believed to recite patentable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711